Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE  ACTION


Claim Status
 
Claims 1-20 are pending for this application.

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.

2.	 Claims 1,2 3, 4, 5,6,7&9,8,10,12,13,14,15&16,17,18,19 and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1&11,19,1,7,10,8,12,3,14,1, 6&11,6,10&12,13 ,12,6 and 20& 11  of U.S. Patent No. 10,943,699 . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

(a) With respect to claims  of present application and claims of U.S. Patent No. 10,943,699 teaches the same limitations as underlined below: 

Present Application
U.S. Patent No. 10,943,699
As per Claim 1, A computer-aided diagnosis method for detecting bone fracture implemented on a computing device having one or more processors and one or more storage devices, the method comprising: obtaining multiple medical images taken at different slices of one or more bones; for at least one of the multiple medical images, detecting one or more bone fracture regions of the one or more bones in the medical image; determining whether there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected; in response to a determination that there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected, determining a distance between the detected bone fracture regions in the at least two of the multiple medical images; determining whether the distance is less than a distance threshold; and in response to a determination that the distance is less than the distance threshold, combining the detected bone fracture regions in the at least two of the multiple medical images, the detected bone fracture regions in the at least two of the multiple medical images being deemed to relate to a same bone fracture.
As per Claim 1, A computer-aided diagnosis method for detecting bone fracture implemented on a computing device having one or more processors and one or more storage devices, the method comprising: obtaining one or more medical images related to one or more bones, wherein the one or more medical images include multiple medical images; obtaining a fracture detection model generated based on a machine learning model; for at least one of the one or more medical images, detecting one or more bone fracture regions of the one or more bones in the medical image using the fracture detection model; …
As per Claim 11,  The system of claim 6, … determining whether there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected; determining a distance between the detected bone fracture regions in the at least two of the multiple medical images in response to a determination that there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected; determining whether the distance is less than a distance threshold; and combining the detected bone fracture regions in the at least two of the multiple medical images in response to a determination that the distance is less than the distance threshold, the detected bone fracture regions in the at least two of the multiple medical images being deemed to relate to a same bone fracture.



As per claim 2, The method of claim 1, wherein the detecting one or more bone fracture regions of the one or more bones in the medical image includes: generating a target image including the one or more bones by segmenting the one or more bones from the medical image; and detecting one or more bone fracture regions of the one or more bones in the target image.  
As per claim 19, The system of claim 6, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including: for at least one of the one or more medical images, generating a target image including the one or more bones by segmenting the one or more bones from the medical image.



As per claim 3, The method of claim 1, wherein the detecting one or more bone fracture regions of the one or more bones in the medical image includes: obtaining a fracture detection model generated based on a machine learning model; and detecting the one or more bone fracture regions of the one or more bones in the medical image using the fracture detection model.  

  As per claim 1, A computer-aided diagnosis method for detecting bone fracture implemented on a computing device having one or more processors and one or more storage devices, the method comprising: obtaining one or more medical images related to one or more bones, wherein the one or more medical images include multiple medical images; obtaining a fracture detection model generated based on a machine learning model; for at least one of the one or more medical images, detecting one or more bone fracture regions of the one or more bones in the medical image using the fracture detection model;...






As per claim 4, The method of claim 3, wherein the fracture detection model is obtained by performing operations including: obtaining training images in which bone fractures are marked; and determining the fracture detection model by training a preliminary model using the training images. 
As per claim 7, The system of claim 6, wherein the fracture detection model is obtained by performing operations including: obtaining training images in which bone fractures are marked; and determining the fracture detection model by training a preliminary model using the training images.
As per claim 5, The method of claim 3, wherein the method further includes: determining a bone fracture type of the one or more bone fracture regions using the fracture detection model.  

As per claim 10,The system of claim 6, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform additional operations including: determining a type of bone fracture in the one or more bone fracture regions using the fracture detection model.

As per claim 6,The method of claim 1, wherein the detecting one or more bone fracture regions of the one or more bones in the medical image includes: detecting one or more candidate fracture regions in the medical image; and determining the one or more bone fracture regions by removing one or more false positive regions from the one or more candidate fracture regions using a bone mask related to the one or more bones.  

As per claim 8, The system of claim 6, wherein the detecting the one or more bone fracture regions of the one or more bones in the medical image using the fracture including: detecting one or more candidate fracture regions in the medical image using the fracture detection model; and obtaining the one or more bone fracture regions by removing one or more false positive regions from the one or more candidate fracture regions using a bone mask related to the one or more bones.
As per claim 7, The method of claim 1, wherein the method further includes: reconstructing one or more bone images of the one or more bones.  
As per claim 9,The method of claim 7, wherein the method further includes: causing a marker of the one or more detected bone fracture regions or the combined bone fracture region to be displayed in the one or more bone images or in at least one of the multiple medical images.  

As per claim 12,  The system of claim 11, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform additional operations including: reconstructing one or more bone images based on the one or more detected bone fracture regions or the combined bone fracture region; and displaying a marker of the one or more detected bone fracture regions or the combined bone fracture region in the one or more bone images.
As per claim 8, The method of claim 7, wherein the one or more bone images include at least one of a stretched curved planar reconstruction (CPR) image, a multiplanar reconstruction (MPR) image, and a three-dimensional (3D) rendering image. 
As per claim 3,   The method of claim 2, wherein the one or more bone images include at least one of a stretched curved planar reconstruction (CPR) image, a multiplanar reconstruction (MPR) image, and a three-dimensional (3D) rendering image.

As per claim 10, The method of claim 7, wherein the one or more bone images include a stretched CPR image, and the reconstructing one or more bone images of the one or more bones includes: extracting a bone centerline of at least one of the one or more bones based on the multiple medical images; and generating the stretched CPR image based on the bone centerline.  
As per claim 14, The system of claim 6, …extracting a centerline of at least one of the one or more bones based on the one or more medical images; and generating a stretched CPR image based on the centerline of the bone.
As per claim 12, The method of claim 1, wherein the method further includes: receiving an instruction of selecting, for display, a first location in a first medical image of the multiple medical images; and simultaneously displaying the first medical image, or a portion thereof, including the selected first location and a second medical image, or a portion thereof, of the multiple medical image, the second medical image including a second location corresponding to the first location.  
As per claim 1, …receiving an instruction of selecting, for display, a first location in a first medical image of the one or more medical images; and simultaneously displaying the first medical image, or a portion thereof, including the selected first location and a second medical image, or a portion thereof, of the one or more medical images, the second medical image including a second location corresponding to the first location.
As per Claim 13, A computer-aided diagnosis system for detecting bone fracture, comprising: at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including: obtaining multiple medical images taken at different slices of one or more bones; for at least one of the multiple medical images, detecting one or more bone fracture regions of the one or more bones in the medical image; determining whether there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected; in response to a determination that there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected, determining a distance between the detected bone fracture regions in the at least two of the multiple medical images; determining whether the distance is less than a distance threshold; and in response to a determination that the distance is less than the distance threshold, combining the detected bone fracture regions in the at least two of the multiple medical images, the detected bone fracture regions in the at least two of the multiple medical images being deemed to relate to a same bone fracture.

As per Claim 6, A computer-aided diagnosis system for detecting bone fracture, comprising: at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including: obtaining one or more medical images related to one or more bones, wherein the one or more medical images include multiple medical images; obtaining a fracture detection model generated based on a machine learning model; for at least one of the one or more medical images, detecting one or more bone fracture regions of the one or more bones in the medical image using the fracture detection model; receiving an instruction of selecting, for display, a first location in a first medical image of the one or more medical images; and simultaneously displaying the first medical image, or a portion thereof, including the selected first location and a second medical image, or a portion thereof, of the one or more medical images, the second medical image including a second location corresponding to the first location.
As per Claim 11,  The system of claim 6, … determining whether there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected; determining a distance between the detected bone fracture regions in the at least two of the multiple medical images in response to a determination that there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected; determining whether the distance is less than a distance threshold; and combining the detected bone fracture regions in the at least two of the multiple medical images in response to a determination that the distance is less than the distance threshold, the detected bone fracture regions in the at least two of the multiple medical images being deemed to relate to a same bone fracture.

As per Claim 14, The method of claim 13, wherein the detecting one or more bone fracture regions of the one or more bones in the medical image includes: obtaining a fracture detection model generated based on a machine learning model; and detecting the one or more bone fracture regions of the one or more bones in the medical image using the fracture detection model.  
As per Claim 6, …obtaining a fracture detection model generated based on a machine learning model; for at least one of the one or more medical images, detecting one or more bone fracture regions of the one or more bones in the medical image using the fracture detection model; …
As per claim 15, The method of claim 14, wherein the method further includes: determining a bone fracture type of the one or more bone fracture regions using the fracture detection model.  
As per claim 16,  The method of claim 13, wherein the operations further include: reconstructing one or more bone images of the one or more bones.  

As per claim 10,The system of claim 6, … determining a type of bone fracture in the one or more bone fracture regions using the fracture detection model.
As per claim 12,  …reconstructing one or more bone images based on the one or more detected bone …
As per Claim 17, The method of claim 16, wherein the one or more bone images include at least one of a stretched curved planar reconstruction (CPR) image, a multiplanar reconstruction (MPR) image, and a three-dimensional (3D) rendering image.  
As per Claim 13, The system of claim 12, wherein the one or more bone images include at least one of a curved planar reconstruction (CPR) image, a multiplanar reconstruction (MPR) image, and a three-dimensional (3D) rendering image.
As per Claim 18, The method of claim 16, wherein the operations further include: causing a marker of the one or more detected bone fracture regions or the combined bone fracture region to be displayed in the one or more bone images or in at least one of the multiple medical images. 
As per Claim 12, The system of claim 11, … displaying a marker of the one or more detected bone fracture regions or the combined bone fracture region in the one or more bone images.
As per Claim 19, The method of claim 13, wherein the operations further include: receiving an instruction of selecting, for display, a first location in a first medical image of the multiple medical images; and simultaneously displaying the first medical image, or a portion thereof, including the selected first location and a second medical image, or a portion thereof, of the multiple medical image, the second medical image including a second location corresponding to the first location. 
As per Claim 6, …receiving an instruction of selecting, for display, a first location in a first medical image of the one or more medical images; and simultaneously displaying the first medical image, or a portion thereof, including the selected first location and a second medical image, or a portion thereof, of the one or more medical images, the second medical image including a second location corresponding to the first location.
As per Claim 20, A non-transitory computer readable medium, comprising at least one set of instructions for detecting bone fracture, wherein when executed by one or more processors of a computing device, the at least one set of instructions causes the computing device to perform a method, the method comprising: obtaining multiple medical images taken at different slices of one or more bones; for at least one of the multiple medical images, detecting one or more bone fracture regions of the one or more bones in the medical image; determining whether there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected; in response to a determination that there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected, determining a distance between the detected bone fracture regions in the at least two of the multiple medical images; determining whether the distance is less than a distance threshold; and in response to a determination that the distance is less than the distance threshold, combining the detected bone fracture regions in the at least two of the multiple medical images, the detected bone fracture regions in the at least two of the multiple medical images being deemed to relate to a same bone fracture. 
As per Claim 20, A non-transitory computer readable medium, comprising at least one set of instructions for detecting bone fracture, wherein when executed by one or more processors of a computing device, the at least one set of instructions causes the computing device to perform a method, the method comprising: obtaining one or more medical images related to one or more bones, …
As per Claim 11,  The system of claim 6, …determining whether there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected; determining a distance between the detected bone fracture regions in the at least two of the multiple medical images in response to a determination that there are at least two of the multiple medical images in each of which the one or more bone fracture regions are detected; determining whether the distance is less than a distance threshold; and combining the detected bone fracture regions in the at least two of the multiple medical images in response to a determination that the distance is less than the distance threshold, the detected bone fracture regions in the at least two of the multiple medical images being deemed to relate to a same bone fracture.




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

3.          Claim 11  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 11, prior art of record does not teach or suggest the limitation mentioned within claim 11 “…causing a management list to be displayed for managing the one or more bones; receiving an instruction related to selecting at least one of the one or more bones, the instruction being generated through the management list or the one or more bone images; and upon receiving the instruction, causing the following to be displayed: at least one of the one or more bone images related to the at least one selected bone; or a marker of the one or more detected bone fracture regions or the combined bone fracture region related to the at least one selected bone.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637